Exhibit 10.1

 

 

 

July 1, 2004

 

 

Sumner M. Redstone

c/o Viacom Inc.

1515 Broadway

New York, New York 10036

 

 

Dear Mr. Redstone:

 

Effective as of July 1, 2004 (the “Effective Date”), you will continue to be
employed as the Chief Executive Officer of Viacom Inc. (“Viacom”) and serve as
Chairman of the Board of Directors of Viacom (the “Board”) pursuant to the terms
of this letter agreement (the “Agreement”).

 

1.             Duties.  During your employment with Viacom, you will perform
such duties and have such responsibilities and authority as are set forth
hereunder:

 

As Chairman and Chief Executive Officer of Viacom, you shall have all the
rights, powers, authority, functions, duties and responsibilities customarily
associated with such titles, and such additional rights, powers, authority,
functions, duties and responsibilities as the Board may assign to you from time
to time that are commensurate with your status as Chairman and Chief Executive
Officer.

 

2.             Compensation.  As the sole compensation for services to be
rendered by you in all capacities to Viacom, its subsidiaries and affiliates,
you will receive the following compensation from Viacom.

 

(a)           Salary:  For all the services rendered by you in any capacity
hereunder, Viacom agrees to pay you the sum of Three Million Five Hundred
Thousand Dollars ($3,500,000) per annum (“Salary”), payable in accordance with
Viacom’s then effective payroll practices but no less frequently than
semi-monthly.

 

(b)           Deferred Compensation:  In addition to your Salary, you shall
earn, with respect to each payroll period during your employment with Viacom,
additional amounts (“Deferred Compensation”), the payment of which (together
with the return thereon as provided in this paragraph 2(b)), shall be deferred
until January of the first calendar year following the year in which you cease
to be an “executive officer” of Viacom, as defined by the rules and regulations
of the Securities Exchange Commission for purposes of the Securities Exchange
Act of 1934, as amended, and payable at that time or at such later date as shall
be determined pursuant to paragraph 13.  The Deferred

 

 

--------------------------------------------------------------------------------


 

Sumner M. Redstone

July 1, 2004

Page 2

 

 

Compensation for the six (6) month period from July 1, 2004 through December 31,
2004 shall equal One Million Dollars ($1,000,000), based on an annualized rate
of Two Million Dollars ($2,000,000).  The annualized rate of Deferred
Compensation for each subsequent calendar year during your employment with
Viacom shall be increased by Three Hundred Thousand Dollars ($300,000) on each
January 1st during your employment with Viacom, commencing January 1, 2005. 
Deferred Compensation shall be credited to a bookkeeping account maintained by
Viacom on your behalf, the balance of which account shall periodically be
credited (or debited) with deemed positive (or negative) return calculated in
the same manner, and at the same times, as the deemed return on your account
under the Viacom Excess 401(k) Plan for Senior Executives (as such plan may be
amended from time to time, the “Excess 401(k) Plan”) is determined (it being
understood and agreed that, if at any time during which the Deferred
Compensation remains payable, your account balance in the Excess 401(k) Plan is
distributed in full to you, your Deferred Compensation account shall continue to
be credited or debited with a deemed return based on the investment portfolio in
which your Excess 401(k) Plan account was notionally invested immediately prior
to its distribution).  Viacom’s obligation to pay the Deferred Compensation
(including the return thereon provided for in this paragraph 2(b)) shall be an
unfunded obligation to be satisfied from the general funds of Viacom.


 


(C)           BONUS COMPENSATION.  IN ADDITION TO YOUR SALARY AND DEFERRED
COMPENSATION, YOU SHALL BE ENTITLED TO RECEIVE BONUS COMPENSATION FOR EACH OF
THE CALENDAR YEARS DURING YOUR EMPLOYMENT WITH VIACOM, DETERMINED AND PAYABLE AS
FOLLOWS (“BONUS”):


 


(I)            YOUR BONUS FOR EACH OF THE CALENDAR YEARS OR PORTION THEREOF
DURING YOUR EMPLOYMENT WITH VIACOM WILL BE BASED UPON ACHIEVEMENT OF THE
PERFORMANCE GOAL ESTABLISHED BY THE VIACOM COMPENSATION COMMITTEE FOR EACH
CALENDAR YEAR AND PARTIAL CALENDAR YEAR PERFORMANCE PERIOD DURING YOUR
EMPLOYMENT WITH VIACOM AND SHALL BE DETERMINED, IN ACCORDANCE WITH THE VIACOM
SENIOR EXECUTIVE SHORT-TERM INCENTIVE PLAN, AS THE SAME MAY BE AMENDED FROM TIME
TO TIME (THE “SENIOR EXECUTIVE STIP”), WHICH PERFORMANCE GOAL SHALL BE NO LESS
FAVORABLE TO YOU THAN THE PERFORMANCE GOAL USED TO DETERMINE THE AMOUNT OF BONUS
PAYABLE TO ANY OTHER EXECUTIVE OF VIACOM WHO PARTICIPATES IN THE SENIOR
EXECUTIVE STIP.


 


(II)           YOUR TARGET BONUS FOR EACH OF THE CALENDAR YEARS OR PORTION
THEREOF DURING YOUR EMPLOYMENT WITH VIACOM SHALL BE 200% OF YOUR SALARY AND
DEFERRED COMPENSATION AT THE ANNUALIZED RATE IN EFFECT AT THE END OF SUCH
PERIOD.  YOUR BONUS MAY BE PRORATED FOR ANY PARTIAL CALENDAR YEAR THAT YOU ARE
EMPLOYED BY VIACOM UNDER THIS AGREEMENT.

 

 

--------------------------------------------------------------------------------


 

Sumner M. Redstone

July 1, 2004

Page 3

 

 


(III)          ASSUMING THE PERFORMANCE GOAL PRE-ESTABLISHED BY THE VIACOM
COMPENSATION COMMITTEE FOR EACH CALENDAR YEAR OR PARTIAL CALENDAR YEAR
PERFORMANCE PERIOD DURING YOUR EMPLOYMENT WITH VIACOM HAS BEEN ACHIEVED AND
CERTIFIED BY THE COMMITTEE, THE COMPENSATION COMMITTEE IS ENTITLED TO USE ITS
NEGATIVE DISCRETION TO REDUCE THE AMOUNT OF THE BONUS THAT YOU ARE ENTITLED TO
RECEIVE FOR SUCH PERFORMANCE PERIOD.


 


(IV)          YOUR BONUS FOR ANY CALENDAR YEAR DURING YOUR EMPLOYMENT WITH
VIACOM SHALL BE PAYABLE BY FEBRUARY 28TH OF THE FOLLOWING YEAR.  FOR THE
AVOIDANCE OF DOUBT, IT IS UNDERSTOOD THAT YOU WILL RECEIVE THE BONUS TO WHICH
YOU ARE ENTITLED FOR EACH CALENDAR YEAR IN WHICH YOU WERE EMPLOYED, EVEN IF YOU
ARE NOT EMPLOYED ON FEBRUARY 28TH OF THE FOLLOWING YEAR OR ON THE ACTUAL DATE ON
WHICH BONUSES ARE PAID FOR SUCH YEAR.


 


(V)           IN THE EVENT THAT THE SENIOR EXECUTIVE STIP IS AMENDED OR
TERMINATED, YOU WILL BE GIVEN AN OPPORTUNITY UNDER THE AMENDED OR SUCCESSOR PLAN
TO EARN BONUS COMPENSATION EQUIVALENT TO THE AMOUNT THAT YOU COULD HAVE EARNED
UNDER THIS PARAGRAPH 2(C) BUT SUBJECT TO THE SAME LIMITATIONS.


 


(D)           LONG TERM COMPENSATION.  IN ADDITION TO YOUR SALARY, DEFERRED
COMPENSATION AND BONUS, YOU SHALL RECEIVE THE FOLLOWING GRANTS OF LONG-TERM
COMPENSATION UNDER THE VIACOM 2004 LONG-TERM MANAGEMENT INCENTIVE PLAN (THE
“2004 LTMIP”) OR A SUCCESSOR PLAN (TOGETHER WITH VIACOM’S 1994, 1997 AND 2000
LONG-TERM MANAGEMENT INCENTIVE PLANS, COLLECTIVELY, THE “LTMIP”):


 


(I)            STOCK OPTION GRANTS.  THE VIACOM COMPENSATION COMMITTEE AWARDED
YOU, ON JULY 1, 2004, GRANTS UNDER THE 2004 LTMIP TO PURCHASE AN AGGREGATE OF
ONE MILLION FIVE HUNDRED THOUSAND (1,500,000) SHARES OF VIACOM CLASS B COMMON
STOCK AS FOLLOWS:  (X) A GRANT OF STOCK OPTIONS TO PURCHASE FIVE HUNDRED
THOUSAND (500,000) SHARES OF VIACOM CLASS B COMMON STOCK THAT WILL VEST ON
DECEMBER 31, 2004; AND (Y) A GRANT OF STOCK OPTIONS TO PURCHASE ONE MILLION
(1,000,000) SHARES OF CLASS B COMMON STOCK THAT WILL VEST IN FOUR (4) EQUAL
INSTALLMENTS ON JULY 1, 2005, JULY 1, 2006, JULY 1, 2007 AND JULY 1, 2008.  EACH
GRANT HAS A PER SHARE EXERCISE PRICE OF $35.51 (WHICH IS EQUAL TO THE CLOSING
PRICE OF A SHARE OF VIACOM CLASS B COMMON STOCK ON THE NEW YORK STOCK EXCHANGE
ON THE JULY 1, 2004 DATE OF GRANT).

 

--------------------------------------------------------------------------------


 

Sumner M. Redstone

July 1, 2004

Page 4

 

 


(II)           RESTRICTED UNITS.  THE VIACOM COMPENSATION COMMITTEE WILL AWARD
YOU FOUR (4) GRANTS UNDER THE LTMIP, EACH FOR 115,000 RESTRICTED SHARE UNITS
(“RESTRICTED UNITS”), DURING THE FIRST CALENDAR QUARTER OF 2005, 2006, 2007 AND
2008.  EACH RESTRICTED UNIT WILL CORRESPOND TO ONE (1) SHARE OF VIACOM CLASS B
COMMON STOCK.  AT THE TIME OF EACH GRANT, THE COMPENSATION COMMITTEE WILL
ESTABLISH A PERFORMANCE GOAL REQUIREMENT FOR SUCH AWARD OF RESTRICTED UNITS FOR
A PERFORMANCE PERIOD THAT WILL END NO LATER THAN DECEMBER 31ST OF THE YEAR IN
WHICH THE GRANT IS MADE.  THE COMPENSATION COMMITTEE SHALL ESTABLISH THE SAME
PERFORMANCE GOAL FOR EACH GRANT OF RESTRICTED UNITS THAT IT ESTABLISHES FOR THE
SENIOR EXECUTIVE STIP FOR THE PERFORMANCE PERIOD DURING WHICH SUCH GRANT OF
RESTRICTED UNITS IS AWARDED.  AT THE FIRST COMPENSATION COMMITTEE MEETING HELD
AFTER THE END OF EACH PERFORMANCE PERIOD DURING WHICH RESTRICTED UNITS WERE
AWARDED (WHICH MEETING IS EXPECTED TO BE HELD IN JANUARY), THE COMPENSATION
COMMITTEE WILL DETERMINE WHETHER THE PERFORMANCE GOAL FOR EACH AWARD OF
RESTRICTED UNITS HAS BEEN ACHIEVED.  IF THE COMMITTEE CERTIFIES THAT THE
PERFORMANCE GOAL ESTABLISHED FOR AN AWARD OF RESTRICTED UNITS HAS BEEN ACHIEVED,
THE AWARD WILL VEST AND BECOME PAYABLE AS DESCRIBED BELOW.  IF THE COMPENSATION
COMMITTEE FINDS THAT THE GOAL ESTABLISHED FOR ANY GRANT OF RESTRICTED UNITS HAS
NOT BEEN ACHIEVED, THE AWARD WILL NOT VEST AND WILL BE CANCELLED.  THE
RESTRICTED UNITS WILL BE PAYABLE ONLY IN SHARES OF CLASS B COMMON STOCK.  PRIOR
TO THE END OF EACH CALENDAR YEAR DURING YOUR EMPLOYMENT WITH VIACOM, YOU WILL
HAVE AN OPTION TO DEFER RECEIPT OF PAYMENT OF THE RESTRICTED UNITS THAT WILL BE
AWARDED DURING THE FOLLOWING YEAR; YOU CAN DEFER PAYMENT OF SUCH RESTRICTED
UNITS AS FOLLOWS:  (X) FOR UP TO TEN (10) YEARS AFTER THE RESTRICTED UNITS VEST
FOR IN-SERVICE DISTRIBUTIONS, AND (Y) FOR UP TO THREE (3) YEARS AFTER THE
TERMINATION OF YOUR VIACOM EMPLOYMENT FOR POST-TERMINATION DISTRIBUTIONS.  IF A
TIMELY ELECTION TO DEFER IS NOT MADE FOR ANY AWARD OF RESTRICTED UNITS, PAYMENT
OF SUCH RESTRICTED UNITS WILL BE MADE SHORTLY AFTER THE RESTRICTED UNITS VEST. 
NOTWITHSTANDING ANY OF THE FOREGOING, PAYMENT OF EACH AWARD OF RESTRICTED UNITS
WILL BE DEFERRED TO THE DATE DETERMINED IN ACCORDANCE WITH PARAGRAPH 13 IF SUCH
DATE IS LATER THAN THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE MADE.

 

3.             Benefits.

 


(A)           YOU SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL, DENTAL AND
LIFE INSURANCE, 401(K), PENSION AND OTHER PLANS AS VIACOM MAY HAVE OR ESTABLISH
FROM TIME TO TIME AND IN WHICH ANY OTHER VIACOM EXECUTIVES ARE ELIGIBLE TO
PARTICIPATE.  THE FOREGOING,

 

 

--------------------------------------------------------------------------------


 

Sumner M. Redstone

July 1, 2004

Page 5

 

 

however, shall not be construed to require Viacom to establish any such plans or
to prevent the modification or termination of such plans once established, and
no such action or failure thereof shall affect this Agreement.  In the event
your benefits in such plans are reduced or terminated and such reduction or
termination was not the result of a change in law, Viacom shall continue to
provide you with benefits equivalent to the benefits provided prior to any such
reduction or termination during your employment with Viacom.  It is further
understood and agreed that all benefits you may be entitled to as an employee of
Viacom shall be based upon your Salary plus Deferred Compensation (as though it
were Salary), as set forth in paragraphs 2(a) and (b), and not upon any bonus
compensation due, payable or paid to you hereunder, except where the benefit
plan expressly provides otherwise.  You shall be entitled to four (4) weeks
vacation.


 


(B)           VIACOM SHALL PROVIDE YOU WITH NO LESS THAN FIVE MILLION DOLLARS
($5,000,000) OF LIFE INSURANCE DURING YOUR EMPLOYMENT WITH VIACOM; PROVIDED,
THAT THE AMOUNT OF SUCH LIFE INSURANCE, AND THE TERMS AND CONDITIONS UNDER WHICH
IT IS PROVIDED, SHALL BE NO LESS FAVORABLE THAN THOSE CURRENTLY IN EFFECT FOR
YOU.  YOU SHALL HAVE THE RIGHT TO ASSIGN THE POLICY FOR SUCH LIFE INSURANCE TO
YOUR SPOUSE AND/OR ISSUE OR TO A TRUST OR TRUSTS PRIMARILY FOR THE BENEFIT OF
YOUR SPOUSE OR ISSUE.

 

4.             Business Expenses, Perquisites.  During your employment with
Viacom, you shall be reimbursed for such reasonable travel and other expenses
incurred in the performance of your duties hereunder on a basis no less
favorable than that provided by Viacom to any of its senior executives but in
any event on a basis no less favorable to you than had previously been provided
to you prior to the date of this Agreement.  You shall be entitled to receive
all perquisites made available by Viacom from time to time during your
employment with Viacom to any other senior executives of Viacom but in any event
on a basis no less favorable to you than had previously been provided to you
prior to the date of this Agreement.  Without limiting the generality of the
foregoing, you shall be entitled to (i) a car allowance and insurance in
accordance with Viacom’s policy and (ii) use of a private airplane in accordance
with Viacom policy on a basis no less favorable than that provided by Viacom to
any of its senior executives but in any event on a basis no less favorable to
you than had previously been provided to you prior to the date of this
Agreement.  Viacom shall pay all fees and expenses of your counsel and other
fees and expenses which you may incur in an effort to establish entitlement to
compensation or other benefits under this Agreement in the event that you
ultimately prevail.

 

5.             Indemnification.

 


(A)           VIACOM SHALL INDEMNIFY AND HOLD YOU HARMLESS, TO THE MAXIMUM
EXTENT PERMITTED BY LAW AND BY THE RESTATED CERTIFICATE OF INCORPORATION AND/OR
THE BYLAWS OF VIACOM, AGAINST JUDGMENTS, FINES, AMOUNTS PAID IN SETTLEMENT OF
AND REASONABLE EXPENSES INCURRED BY YOU IN CONNECTION WITH THE DEFENSE OF ANY
ACTION OR PROCEEDING (OR ANY APPEAL THEREFROM) IN WHICH YOU ARE A PARTY BY
REASON OF YOUR POSITION AS CHIEF EXECUTIVE OFFICER AND CHAIRMAN OF THE BOARD OR
ANY OTHER OFFICE YOU MAY HOLD

 

 

--------------------------------------------------------------------------------


 

Sumner M. Redstone

July 1, 2004

Page 6

 

 

with Viacom or its affiliates or by reason of any prior positions held by you
with Viacom or any of its affiliates or predecessors or for any acts or
omissions made by you in good faith in the performance of any of your duties as
an officer of Viacom.

 


(B)           TO THE EXTENT THAT VIACOM MAINTAINS OFFICERS’ AND DIRECTORS’
LIABILITY INSURANCE, YOU WILL BE COVERED UNDER SUCH POLICY SUBJECT TO THE
EXCLUSIONS AND LIMITATIONS SET FORTH THEREIN.

 

6.             Notices.  All notices required to be given hereunder shall be
given in writing, by personal delivery or by mail at the respective addresses of
the parties hereto set forth above, or at such other address as may be
designated in writing by either party. Any notice given by mail shall be deemed
to have been given three days following such mailing.

 

7.             Assignment.  This is an Agreement for the performance of personal
services by you and may not be assigned by you or Viacom except that Viacom may
assign this Agreement to any affiliate of or any successor in interest to
Viacom, provided that such assignee assumes the obligations of Viacom hereunder.

 

8.             New York Law, Etc.  This Agreement and all matters or issues
collateral thereto shall be governed by the laws of the State of New York
applicable to contracts entered into and performed entirely therein. Any action
to enforce this Agreement shall be brought in the state or federal courts
located in the City of New York. 

 

9.             Termination at Will.  This Agreement can be terminated by either
party at will upon notice to the other party, provided that any termination is
not intended, and shall not be construed, to affect your rights in any
compensation and benefits that have been granted or accrued prior to such
termination.

 

10.           Entire Understanding.  This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and can be changed only by a writing signed by both parties hereto.

 

11.           Void Provisions.  If any provision of this Agreement, as applied
to either party or to any circumstances, shall be adjudged by a court to be void
or unenforceable, the same shall be deemed stricken from this Agreement and
shall in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

12.           Supersedes Previous Agreements.  Effective as of the Effective
Date, this Agreement shall supersede and cancel all prior agreements relating to
your employment by Viacom or any of its affiliates and predecessors, including,
without limitation, the letter agreement, effective as of May 5, 2003, between
Viacom and you.  Notwithstanding the preceding sentence, this Agreement is not
intended, and shall not be

 

--------------------------------------------------------------------------------


 

Sumner M. Redstone

July 1, 2004

Page 7

 

 

construed, to affect your rights in any compensation or benefits that have been
granted or accrued prior to the Effective Date.

 

13.           Deductions and Withholdings, Payment of Deferred Compensation. 
All amounts payable under this Agreement shall be paid less deductions and
income and payroll tax withholdings as may be required under applicable law and
any benefits and perquisites provided to you under this Agreement shall be
taxable to you as may be required under applicable law.  Notwithstanding any
other provision of this Agreement to the contrary, no distribution of Deferred
Compensation, payment for any restricted share units or distribution of any
other deferred compensation shall be made sooner than the earliest date
permitted under the provisions of the Internal Revenue Code of 1986, as amended,
or the rules or regulations promulgated thereunder, as in effect on the date of
such payment, in order for such payment to be taxable at the time of the
distribution thereof.

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Viacom; after this Agreement has been executed by
Viacom and a fully executed copy returned to you, it shall constitute a binding
agreement between us.

 

 

 

 

 

VIACOM INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL D. FRICKLAS

 

 

 

 

Name:

Michael D. Fricklas

 

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ SUMNER M. REDSTONE

 

Sumner M. Redstone

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------